ROWLEY, Judge
concurring.
I join in the Concurring and Dissenting Opinion by Judge Montemuro. I write separately, however, to express my understanding that there is no requirement in juvenile dependency cases that post-trial motions must be filed in order to preserve for appellate review the issue of ineffectiveness of trial counsel. Therefore, the fact that no post-trial motions were filed in the instant case is inconsequential.
It is also my understanding that Judge Montemuro would not expand our traditional scope of review in dependency proceedings to permit consideration of issues not raised by the parties. In addition, where an ineffectiveness issue is raised in a dependency action, it is my understanding that Judge Montemuro'would apply the traditional ineffective assistance of counsel test applicable to criminal cases and enunciated in Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 (1967) and Commonwealth v. Pierce, 515 Pa. 153, 527 A.2d 973 (1987).